1 Reported in 235 N.W. 521.
Honorable John W. Boerner, one of the judges of the second judicial district, was appointed referee herein and has determined the facts, which are sustained by the evidence.
Thor B. Ostensoe since June 23, 1916, has been admitted to practice law in this state. On January 22, 1930, he was convicted of the offense of compounding a crime. That conviction was affirmed by the entry of judgment in this court on July 14, 1930. See State v. Ostensoe, 181 Minn. 106,231 N.W. 804. He is now confined in the state penitentiary.
A formal judgment disbarring the said Thor B. Ostensoe will now be entered. *Page 100